Citation Nr: 0333767	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for internal derangement, 
post operative, of the left knee with degenerative changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the veteran's 20 
percent disability rating for internal derangement, post 
operative, of the left knee with degenerative changes.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in May 2003.

In August 2000 correspondence, the veteran indicated that he 
is unable to work due to his service-connected left knee 
condition.  In short, the veteran raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected conditions (TDIU).  
A TDIU claim has not been developed by the RO.  As this issue 
is not inextricably intertwined with the current issue on 
appeal, the Board refers this matter for appropriate RO 
action.

In April 2003, the veteran raised a claim of entitlement to 
service connection for deep vein thrombosis as secondary to 
his service-connected left knee condition and entitlement to 
service connection for pulmonary embolus as secondary to his 
service-connected left knee condition.  These claims are 
referred to the RO for appropriate action.

As per the May 2003 hearing transcript, the veteran appears 
to have raised a claim of entitlement to service connection 
for bilateral shoulder cuff tears, claimed as secondary to 
his service-connected left knee condition.  This claim is 
referred to the RO for appropriate.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's left knee disability is characterized by 
moderate effusion in the knee, little tenderness, normal 
carriage and posture, a reciprocal gait with use of a cane, a 
Baker's cyst that measured 8.5 centimeters across and 6.5 
centimeters down, ligaments which were stable on valgus and 
varus stress, normal strength, no tenderness on 
patellofemoral compression, and a negative anterior drawer 
sign.

3.  The veteran's left knee range of motion is 0 degrees of 
extension to 140 degrees of flexion with no verbal complaints 
of pain upon objective examination.  He had crepitation on 
motion, complaints of pain on repeated use, and X-ray 
findings of arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
more, for internal derangement, post operative, of the left 
knee have been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 
5257, 5258 (2003).

2.  The criteria for a 10 percent disability rating, but no 
more, for degenerative joint disease of the left knee with 
crepitation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his 20 percent disability rating 
does not properly evaluate his service-connected left knee 
condition and asserts that he should be rated as 100 percent 
disabled due to this condition.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified via letter in 
March 2001 of VA's duty to assist with his claim, including 
that VA would make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies as long as he supplied enough specific information 
about the records so that a request could be made on his 
behalf.  He was further notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  Additional arguments and evidence have been 
submitted well beyond the 60-days notice contained in the 
March 2001 letter.  As such, the Board finds that it is not 
prejudicial to proceed with the veteran's claim.  Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (The United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1)).  The June 2000 Statement of the 
Case (SOC) notified the veteran of the criteria used to 
evaluate service-connected knee conditions.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in October 
1999.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
reports have been associated with his claims folder.  His VA 
records and private treatment records have been associated 
with his claims folder.  A letter stating that the enclosed 
evidence was for Board consideration accompanied private 
medical records submitted by the veteran in April 2003.  
Therefore, the Board may consider this evidence without prior 
RO review.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  A 
transcript of the May 2003 hearing has been associated with 
the veteran's claims folder.  The veteran has not identified 
evidence not of record nor supplied release forms for 
evidence not of record.  The May 2003 hearing transcript 
reflects that the veteran specifically indicated that he was 
not currently receiving treatment for his knee and that he 
had supplied all private evidence.  While the veteran has 
indicated that he is in receipt of Social Security 
Administration (SSA) benefits, March 2001 correspondence from 
SSA reflects that SSA could not send the medical records 
requested on the veteran's behalf by VA as his SSA folder had 
been destroyed.  The veteran was properly notified of the 
lack of SSA evidence via letter in March 2001.  See 38 C.F.R. 
§ 3.159(e) (2003).  The Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to social and occupational impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2003).  It is the intention of VA's 
Schedule for Rating Disabilities (Rating Schedule), to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2003).



Summary of the Evidence

An August 1999 letter from a private physician indicates that 
the veteran had severe degenerative arthritis of the left 
knee and a large Baker's cyst.  The letter indicates that 
physical examination revealed that the Baker's cyst was the 
size of an orange, firm, and somewhat tender.  He had 
moderate effusion in the knee and full motion.  The letter 
indicates that there was not a lot of tenderness in the knee 
itself but there was a moderate amount of crepitus.  X-rays 
showed significant degenerative arthritis of the medial and 
lateral compartments and the patellofemoral.

The veteran initiated his current increased rating claim in 
September 1999.  In his correspondence, he indicated that he 
was in constant pain and almost helpless in motion.

An October 1999 VA anatomical figure medical record indicates 
that the veteran had a 12.5-centimeter scar on his left knee 
that was linear and white in color.  The record shows that 
there was no tenderness, no depression, no elevation, no 
ulceration, and no disfigurement of the scar while texture 
was within normal limits.

An October 1999 VA radiology report contains an impression of 
osteoarthritis of the left knee.

An October 1999 VA examination report reflects that the 
veteran complained of pain all the time, which increased with 
walking.  He used a cane in the right hand and indicated he 
could not do any squatting or bending.  The report reflects 
that physical examination of the veteran revealed a well-
developed male who was ambulatory and in no acute distress.  
The left knee circumference was 43.5 centimeters while the 
right was 41 centimeters.  He had zero to 140 degrees of 
motion of the left knee with no verbal complaints of pain.  
There was a Baker's cyst that measured 8.5 centimeters across 
and 6.5 centimeters down that was nontender and soft.  The 
report reflects that the ligaments were stable on valgus and 
varus stress, strength was normal, and there was no 
tenderness on patellofemoral compression.  The anterior 
drawer sign was negative.  The report indicates that the 
veteran's carriage and posture were normal with his gait 
reciprocal while assisted with a cane in the right hand.  The 
report contains a diagnosis of postoperative procedure of the 
left knee for internal derangement with a well-healed scar, 
degenerative arthritis, Baker's cyst, no limitation of 
motion, and on medication.  The report indicates that the 
veteran denied that normal repetitive daily use of the left 
knee resulted in weakness, incoordination or increased pain.  
He also denied periodic experiences of prolonged flare-ups of 
the left knee joint that would result in significant 
reduction in functional ability for more than just a brief 
period of time.

The evidence of record also contains printouts of Internet 
sites dealing with health topics.  Specifically, the veteran 
submitted evidence regarding knee problems, including 
arthritis.

The May 2003 hearing transcript reflects that the veteran 
testified that fluid collected in his knee and he had a cyst.  
He also indicated that his knee interfered with his previous 
job of operating heavy equipment and he received SSA 
benefits.  He also indicated that his knee condition caused a 
blood clot in his lung.  The veteran also testified that his 
last knee surgery was a long time ago, more than ten years 
preceding the hearing.  He indicated that his knee was 
unstable, gave away, and caused him to fall.  He also 
indicated that his knee would be stiff and painful, for which 
he took Celebrex.  He indicated that doctors have told him 
that he did not have any cartilage left in his knee.  The 
transcript reflects that he also testified that he no longer 
exercised on an exercise bike as his knee would swell and 
that it had become so bad that he had had to say in bed for a 
week.  The veteran indicated that his major argument was that 
since he could no longer work, VA had no "followed the law" 
by granting him a 100 percent disability rating due to his 
inability to work.  The veteran's representative also 
submitted argument, including attachment presentations, into 
the record over issues that will be discussed later in this 
decision.

A February 2003 private medical record contains a conclusion 
of pulmonary embolus with additional findings of thrombus in 
the left common femoral vein down into the popliteal vein.

Legal Analysis

In the current case, the veteran is evaluated as 20 percent 
disabled under Diagnostic Code 5258 for his service-connected 
left knee condition.  That is, he has already been awarded 
the 20 percent rating assigned under code 5258 for semilunar 
cartilage dislocation with frequent episodes of locking, pain 
and effusion of the joint.  This rating has been in effect 
since June 6, 1960, and it is protected by law.  38 U.S.C.A. 
§ 110 (West 2002).  A 20 percent disability rating is the 
highest disability rating available under Diagnostic Code 
5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).  
As such, the Board is compelled to consider whether a higher 
disability rating is available by utilizing an alternative 
diagnostic code.  But see 38 C.F.R. § 4.14 (2003). 

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

Here, the evidence is clear that the veteran's left knee 
disability is manifested by moderate effusion in the knee, 
little tenderness, normal carriage and posture, a reciprocal 
gait with use of a cane, a Baker's cyst that measured 8.5 
centimeters across and 6.5 centimeters down, ligaments which 
were stable on valgus and varus stress, normal strength, no 
tenderness on patellofemoral compression, and a negative 
anterior drawer sign.  The Board finds that, with resolution 
of every reasonable doubt in the veteran's favor, the 
evidence of record indicates that his service-connected left 
knee condition has worsened such that it now more closely 
approximates a disability picture of severe instability such 
that 30 percent disability evaluation is warranted.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2003).

In his September 1999 increased rating claim, the veteran 
indicated that he was almost helpless in motion.  In 
contrast, the October 1999 VA examination report reflects 
that the extension of his left knee is normal at 0 degrees 
and normal at flexion to 140 degrees, with no verbal 
complaints of pain on motion during examination.  
Additionally, the August 1999 letter from a private physician 
reflects that the veteran had full motion.  The Board finds 
the objective medical findings on examination by a VA 
physician and a private physician to be more probative and 
clearly unsupportive of the veteran's assertions vis-à-vis 
his range of motion.  See Caluza v. Brown, 7 Vet. App. 198, 
511 (1995).  In short, the probative, objective evidence of 
record does not reveal that the veteran has decreased range 
of extension or flexion of his left knee such that he is 
entitled to a disability rating under either Diagnostic Code 
5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260,  
(2003) (flexion of the leg limited to 60 degrees warrants a 
zero percent (noncompensable) disability rating while 
extension limited to 5 degrees warrants a zero percent 
(noncompensable rating) rating).  As such, the Board finds 
that the preponderance of the evidence is against a separate 
disability rating based on limitation of motion of the 
veteran's left knee.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).    

The evidence of record does contain X-ray findings of 
arthritis of the left knee and complaints of pain on repeated 
use.  Under Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2003).  In the instant case, while the 
veteran is not entitled to a separate disability evaluation 
under either Diagnostic Code 5260 or 5261 based on limitation 
of motion, he is entitled to a 10 percent disability rating 
for pain on repeated use  and crepitation of the left knee.  
See VAOPGCPREC 23-97, 38 C.F.R. §§ 4.59, 4.71a. Diagnostic 
Codes 5010, 5003 (2003).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256, 5259 (2003).  The evidence of 
record does not reflect the veteran has ankylosis of his 
right knee such that application of Diagnostic Code 5256 is 
proper and a disability rating higher than 30 percent is not 
available under Diagnostic Code 5259.  The Board also notes 
that an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
indicated above, the veteran's complaints such as pain on 
use, swelling, and use of a cane due to his service-connected 
left knee disability have already been considered by the 
Board when determining that his disability picture warrants a 
30 percent disability rating under Diagnostic Code 5257 and 
that he is entitled to a separate 10 percent disability 
rating under Diagnostic Code 5003.  See 38 C.F.R. § 4.14 
(2003).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of 
Appeals for Veterans Claims (Court), formerly known as the 
Court of Veterans Appeals, held that scars must be considered 
separately.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the October 1999 VA anatomical 
figure medical record indicates that the veteran had a 12.5 
centimeter scar on his left knee which was linear and white 
in color with no tenderness, no depression, no elevation, no 
ulceration, and no disfigurement while texture was within 
normal limits.  Prior to August 2002, a superficial scar that 
was tender and painful upon demonstration warranted a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Under the revised regulation, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.   In short, the evidence 
of record does not reflect a painful scar such that a 
disability rating is appropriate under either the prior or 
revised rating criteria.  Accordingly, the Board finds that 
the preponderance of the evidence of record is against a 
separate compensable rating for his surgical scar.  Id., See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002). 

The veteran, through various correspondence and including at 
his May 2003 hearing, has asserted that his award of SSA 
benefits is evidence that he deserves a 100 percent 
disability rating for his service-connected left knee 
condition.  First, while the veteran has been determined to 
be unemployable by SSA, VA is not bound by that determination 
although it is certainly "pertinent" to the veteran's 
claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) Martin 
v. Brown, 4 Vet. App. 136, 140 (1993).  Here, the veteran's 
SSA records were not available for review and it is unclear 
for which disabilities, or combination of disabilities, for 
which the veteran is in receipt of such benefits.  As such, 
objective and subjective evidence of record has been utilized 
to evaluate the veteran's increased rating claim.  Second, VA 
regulations provide that "[t]he combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2003).  Since the schedular 
criteria provide for a maximum 60 percent disability for the 
amputation of a leg with a defective stump or a maximum 40 
percent for amputation of the leg below the knee, including 
amputation of the foot, under 38 C.F.R. § 4.71a, Codes 5163-
5167, a combined evaluation in excess of 60 percent for the 
left knee disability may not be granted under any provision.

Additionally, the veteran submitted printouts of Internet 
sites dealing with health topics and specifically regarding 
knee problems, including arthritis.  The printouts submitted 
by the veteran are of generic nature and do not supply 
evidence of the manifestations of the veteran's current 
disability picture.  As such, the printouts hold no probative 
value when evaluating his increased rating claim.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998).

Furthermore, the evidence of record does not reflect that the 
veteran has the requisite medical training or expertise that 
would allow him to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, the veteran is only competent to offer 
testimony as to his observable symptomotology.

The Board notes that the veteran has asserted throughout the 
pendency of his appeal that he should not only be entitled to 
a 100 percent disability rating, but also that such a rating 
should be effective in 1987.  This argument promulgated by 
the veteran is premature.  An appeal consists of 1) a notice 
of disagreement, or a written communication expressing 
dissatisfaction with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result, and 2) a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2003).  Here, as an effective date has not 
yet been assigned for an increased disability rating, an 
adjudicative determination of assigning an effective date has 
not been issued by the agency of original jurisdiction.  As 
an adjudicative determination has not yet been issued, 
appellate review of this issue is not proper or warranted.  
The May 2003 hearing transcript shows that the veteran and 
his representative were so notified, even though the 
veteran's representative objected. 

In brief, the evidence of record is supportive of a 30 
percent disability rating, but no more, under Diagnostic Code 
5257 in lieu of the 20 percent disability rating under 
Diagnostic Code 5258.  See 38 C.F.R. § 4.14 (2003).  The 
evidence of record is also supportive of a separate 10 
percent disability rating, but no more, under Diagnostic Code 
5003.  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, to the extent that the 
preponderance of the evidence is against disability ratings 
in excess of 30 percent and 10 percent, the doctrine is not 
applicable to that portion.  38 U.S.C.A. § 5107 (West 2003); 
38 C.F.R. §§ 3.102, 4.3 (2003).

Finally, the Board has no reason to doubt that the veteran's 
service-connected left knee condition causes him discomfort 
and may limit his efficiency in certain tasks.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence of record is not 
reflective of such things as frequent hospitalizations due to 
his service-connected left knee condition.  Accordingly, the 
Board finds that the veteran's disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2003).


ORDER

A 30 percent disability rating, but no more, for internal 
derangement, post operative, of the left knee is granted, 
subject to the regulations controlling the payment of VA 
benefits.

A 10 percent disability rating, but no more, for degenerative 
joint disease of the left knee is warranted, subject to the 
regulations controlling the payment of VA benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



